Citation Nr: 0607813	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  05-12 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant is eligible for Department of Veterans 
Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 determination of the VA 
Regional Office (RO) in Manila, the Republic of the 
Philippines.  

In a VA Form 9 (Appeal to Board of Veterans' Appeals) 
received in April 2005, the appellant requested a hearing 
before the Board in support of her claim.  In written 
statements submitted later that month and in March 2006, 
however, she indicated that she no longer wanted such a 
hearing.  Based on such statements, the Board deems the 
appellant's April 2005 request for a Board hearing withdrawn.  

FINDING OF FACT

The appellant's spouse served solely with the Philippine 
Expeditionary Forces to Korea.  


CONCLUSION OF LAW

The criteria for eligibility for VA benefits have not been 
met.  38 U.S.C.A. 
§§ 101(2), 107(b), 1311, 1541 (West 2002); 38 C.F.R. §§ 
3.1(d), 3.3(b), 3.5, 3.6, 3.40, 3.41, 3.203 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2005). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence the claimant is to provide and which portion 
of the evidence VA will attempt to obtain on the claimant's 
behalf.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, in letters, a statement 
of the case and a supplemental statement of the case issued 
since May 2004, VA informed the appellant of the evidence 
needed to substantiate her claim and the reasons for which it 
denied her claim and explained to her what constitutes 
acceptable evidence of qualifying service.  A remand for 
further notification or assistance is not necessary, because, 
as explained below, there is no reasonable possibility that 
such action could change the outcome in this case.  Manning 
v. Principi, 16 Vet. App. 534, 542 (2002) (holding that when 
the law, and not the underlying facts or development of the 
facts, are dispositive in a matter, the VCAA has no effect on 
the appeal); Smith v. Gober, 14 Vet. App. 227, 231- 32 (2000) 
(holding that the VCAA is not applicable to matters involving 
pure statutory interpretation).  Rather, the law applicable 
in this case dictates such outcome.

II.  Analysis of Claim

The appellant in this case is the surviving spouse of an 
individual she claims had service in the Philippine 
Expeditionary Forces to Korea (PEFTOK) from January 1951 to 
April 1955, during the Korean War, service which allegedly 
entitles her to VA benefits based on the individual's death.  

The appellant filed a VA Form 21-534 (Application for 
Dependency and Indemnity Compensation, Death Pension and 
Accrued Benefits by a Surviving Spouse or Child) based on her 
alleged status as the surviving spouse of a "veteran" in 
April 2004.  Therein, she noted that her spouse had died on 
September [redacted], 1974, due to disability that developed 
secondary to his service in PETKOF.  

Dependency and indemnity compensation and death pension 
benefits may be paid to the surviving spouse of a veteran in 
certain circumstances.  See 38 U.S.C.A. 
§§ 1311, 1541 (West 2002); 38 C.F.R. §§ 3.3(b), 3.5 (2005).  
Generally, a "veteran" is a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2005).  

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, may 
constitute recognized service in the Armed Forces of the 
United States for VA purposes.  38 C.F.R. §§ 3.40, 3.41 
(2005).  However, the appropriate military authority must 
certify such service as qualifying.  38 C.F.R. 
§ 3.203 (2005).  

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or an original Certificate of Discharge, 
without verification by the service department.  VA may 
accept such evidence if it is issued by the service 
department and includes the needed information as to length, 
time and character of service and VA finds that it is genuine 
and includes accurate information.  If the evidence the 
claimant submits does not meet these requirements, VA shall 
request verification of service from the service department.  
38 C.F.R. § 3.203 (2005).  

In support of her claim, the appellant has submitted a death 
certificate, which confirms her spouse's death on September 
[redacted], 1974, and certification from the Armed Forces of the 
Philippines, which confirms his service in PETKOF.  She has 
also submitted multiple written statements, none of which 
indicate that the veteran served at any other time with any 
organization other than PETKOF.  

Unfortunately, there is no statutory or regulatory provision 
that recognizes service in PEFTOK as qualifying active 
service in the U.S. Armed Forces.  In a claim for VA benefits 
where requisite veteran status is at issue, the relevant 
question is whether there is qualifying service under title 
38 of the United States Code and the regulations promulgated 
pursuant thereto.  See Soria v. Brown, 118 F.3d 747, 749 
(Fed. Cir. 1997).  In this case, the appellant's spouse had 
no such service.  

The Board thus concludes that the criteria for the 
appellant's eligibility for VA benefits, based on her status 
as a surviving spouse, have not been met.  The appellant's 
claim must therefore be denied based on a lack of entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 1995) 
(holding that when the law not the facts in a case is 
dispositive, the claim must be denied based on a lack of 
entitlement under the law).


ORDER

Eligibility for VA benefits is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


